Citation Nr: 1022024	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-02 509	)	DATE
	)
	)


On appeal from the 
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability, including as secondary to service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Richard Rasmussen




INTRODUCTION

The Veteran had initial active duty for training from October 
1989 to February 1990 and active duty from October 1990 to 
July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

In June 2007 and August 2009, the Board remanded the 
Veteran's claim for additional development.


FINDING OF FACT

In February 2010, prior to the promulgation of a Board 
decision, the Board received notification from the Veteran 
that she no longer wanted to appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2009, the Board granted a claim of service 
connection for PTSD.  The claim of service connection for a 
gastrointestinal disability was remanded for further 
evidentiary development in light of the grant of service 
connection for PTSD.  The Appeals Management Center (AMC) 
implemented the Board's grant by a January 2010 rating 
decision.  The Veteran was sent a Supplemental Statement of 
the Case (SSOC) regarding the AMC's denial of the claim of 
service connection for a gastrointestinal disability, which 
was the only claim remaining on appeal.  In a February 2010 
statement submitted in direct response to this SSOC, the 
Veteran stated, "I am not appealing."  The Board finds that 
this unequivocal language is a withdrawal of the claim 
remaining on appeal.

The Board may dismiss any appeal, which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Veteran or by 
her authorized representative.  38 C.F.R. § 20.204.  In the 
present case, the Veteran has withdrawn this appeal and, 
hence, there remain no allegations  of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the issue remaining on appeal and 
it is dismissed.


ORDER

The appeal is dismissed.



_____________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


